UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DOMINGOS LUGAO PETROCELI,

                                 Plaintiff,
                                                                    21-CV-1205 (CM)
                     -against-
                                                                         ORDER
 FBI BUFFALO DIVISION FIELD OFFICE,
 et al.,

                                 Defendants.

COLLEEN McMAHON, United States District Judge:

       On March 18, 2021, the Court directed Plaintiff, within thirty days, to submit an amended

request to proceed in forma pauperis (“IFP”) or pay the $402.00 in fees required to file a civil

action in this Court. That order specified that failure to comply would result in dismissal of the

complaint. Because Plaintiff had not filed an amended IFP application or paid the fees, by order

and judgment dated June 14, 2021, the Court dismissed the complaint without prejudice.

       But on the same date that the Court issued its order of dismissal, the Court received from

Plaintiff an IFP application, along with other documents in apparent support of the complaint.

The Court has reviewed Plaintiff’s new IFP application and finds that it is an almost identical

copy of Plaintiff’s initial IFP application. In the new IFP application, Plaintiff again fails to

provide answers to the questions on the form to establish that he is unable to pay the filing fees.

Because the new IFP application is insufficient and does not comply with the Court’s March 18,

2021 order, Plaintiff fails to provide a basis for the reopening of this action. The Court therefore

declines to vacate the June 14, 2021 order of dismissal and judgment and reopen this case.

       The Clerk of Court is directed to terminate the new IFP application. Should Plaintiff wish

to pursue his claims, he may file a new case accompanied with the required fees or an IFP
application with sufficient information to establish that he is unable to pay the $402.00 in filing

fees.

                                          CONCLUSION

         The Court declines to vacate the order of dismissal and judgment and reopen this action,

and directs the Clerk of Court to terminate Plaintiff’s new IFP application (ECF No. 5). The

Clerk of Court is instructed not to accept any further submissions under this docket number

except for papers directed to the United States Court of Appeals for the Second Circuit.

         The Clerk of Court is also directed to mail a copy of this order to Plaintiff and note

service on the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 9, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                            United States District Judge




                                                   2
